      19-08289-rdd       Doc 9     Filed 09/19/19      Entered 09/19/19 11:23:42          Summons    Pg 1
                                                       of 16
                             UNITED STATES BANKRUPTCY COURT
                                  Southern District of New York
In re: Purdue Pharma L.P.                                                                   Bankruptcy Case No.:
                                                                                                  19−23649−rdd

Purdue Pharma L.P.
Purdue Pharma Inc.
Purdue Transdermal Technologies L.P.
Purdue Pharma Manufacturing L.P.
Purdue Pharmaceuticals L.P.
Purdue Pharma of Puerto Rico
Purdue Pharmaceutical Products L.P.
Rhodes Pharmaceuticals L.P.
Rhodes Technologies
Avrio Health L.P.
                                                    Plaintiff(s),
                                                                                            Adversary Proceeding
−against−                                                                                     No. 19−08289−rdd
Commonwealth of Massachusetts
Commonwealth of Pennsylvania by Attorney General Josh Shapiro
Commonwealth of Virginia, ex rel. Mark R. Herring, Attorney General
The State of Alabama
State of Alaska
State of Arizona, ex rel. Mark Brnovich, Attorney General
State of Arkansas, ex rel. Leslie Rutledge
The People of the State of California
The State of Colorado ex rel. Philip J. Weiser, Attorney General
State of Connecticut
District of Columbia
State of Delaware, ex rel. Kathy Jennings
State of Florida, Office of the Attorney General, Department of Legal Affairs
State of Georgia
Territory of Guam
State of Hawaii, ex rel. Clare E. Connors, Attorney General
State of Idaho, Through Attorney General Lawrence G. Wasden
The People of the State of Illinois
State of Indiana
State of Iowa, Thomas J. Miller, Attorney General of Iowa
State of Kansas, ex rel. Derek Schmidt, Attorney General
State of LA f/k/a Louisiana Dept. of Health
State of Maine
Consumer Protection Division Office of the Attorney General (Md.)
State of Minnesota by its Attorney General, Keith Ellison
State of Mississippi
State of Missouri, ex rel. Eric Schmitt, in his official capacity as Missouri Attorney
General
State of Montana
State of Nevada
State of New Hampshire
Gurbir S. Grewal, Attorney General of the State of New Jersey
Paul R. Rodriguez, Acting Director of the New Jersey Division of Consumer Affairs
State of New Mexico, ex rel. Hector Balderas, Attorney General
The People of the State of New York, by Letitia James, Attorney General of the State of
New York
State of North Carolina, ex rel. Joshua H. Stein, Attorney General
State of North Dakota, ex rel. Wayne Stenehjem, Attorney General
State of Ohio, ex rel. David Yost, Ohio Attorney General
State of Oregon, ex rel. Ellen F. Rosenblum, Attorney General for the State of Oregon
The Commonwealth of Puerto Rico
State of Rhode Island, by and through Peter Neronha, Attorney General
State of South Carolina, ex rel. Alan Wilson Attorney General
State of South Dakota, ex rel. Jason Ravnsborg, South Dakota Attorney General
State of Tennessee, ex rel. Herbert H. Slatery III, Attorney General and Reporter
      19-08289-rdd       Doc 9     Filed 09/19/19      Entered 09/19/19 11:23:42   Summons   Pg 2
                                                       of 16
State of Texas
Utah Division of Consumer Protection
State of Vermont
State of Washington
State of West Virginia, ex rel. Patrick Morrisey, Attorney General
State of Wisconsin
State of Wyoming, ex rel. Bridget Hill, Attorney General
The Blackfeet Tribe of the Blackfeet Indian Reservation
The Muscogee (Creek) Nation
Citizen Potawatomi Nation
Sac & Fox Nation
Delaware Nation
Apache Tribe of Oklahoma
The Osage Nation
Pawnee Nation of Oklahoma
Thlopthlocco Tribal Town
Bullhead City
City of Glendale
City of Prescott
City of Surprise
County of Apache
County of La Paz
State of Arkansas, ex rel. Scott Ellington
County of Arkansas
County of Ashley
County of Baxter
County of Benton
County of Boone
County of Bradley
County of Calhoun
County of Chicot
County of Clark
County of Clay
County of Cleburne
County of Columbia
County of Conway
County of Craighead
County of Crawford
County of Cross
County of Dallas
County of Desha
County of Faulkner
County of Franklin
County of Fulton
County of Garland
County of Grant
County of Greene
County of Hempstead
County of Hot Spring
County of Howard
County of Independence
County of Izard
County of Jackson
County of Johnson
County of Lafayette
County of Lawrence
County of Lee
County of Lincoln
County of Little River
County of Logan
County of Lonoke
County of Madison
County of Miller
County of Mississippi
County of Monroe
     19-08289-rdd        Doc 9     Filed 09/19/19     Entered 09/19/19 11:23:42             Summons   Pg 3
                                                      of 16
County of Montgomery
County of Ouachita
County of Perry
County of Phillips
County of Pike
County of Poinsett
County of Polk
County of Pope
County of Prairie
County of Randolph
County of St. Francis
County of Saline
County of Scott
County of Searcy
County of Sebastian
County of Sevier
County of Sharp
County of Stone
County of Union
County of Van Buren
County of Washington
County of White
County of Woodruff
County of Yell
County of Carroll
County of Newton
County of Cleveland
City of Little Rock
City of Fort Smith
City of Springdale
City of Jonesboro
City of North Little Rock
City of Conway
City of Rogers
City of Pine Bluff
City of Bentonville
City of Hot Springs
City of Benton
City of Texarkana
City of Sherwood
City of Jacksonville
City of Monticello
City of El Monte, and The People of the State of California, by and through El Monte City
Attorney Rick Olivarez
County of Kern, and The People of the State of California, by and through Kern County
Counsel Margo Raison
The People of the State of California, acting by and through Santa Clara County Counsel
James R. Williams
The People of the State of California, acting by and through Orange County District
Attorney Tony Rackauckas
The People of the State of California, acting by and through Los Angeles County Counsel
Mary C. Wickham
The People of the State of California, acting by and through Oakland City Attorney
Barbara J. Parker
City of New Britain
The City of Ansonia
The City of Danbury
The City of Derby
The City of Norwalk
The City of Bridgeport
The Borough of Naugatuck
The Town of Southbury
The Town of Woodbury
The Town of Fairfield
The Town of Beacon Falls
      19-08289-rdd       Doc 9     Filed 09/19/19      Entered 09/19/19 11:23:42   Summons   Pg 4
                                                       of 16
The City of Milford
The City of West Haven
The Town of North Haven
The Town of Thomaston
The City of Torrington
The City of Bristol
The Town of East Hartford
The Town of Southington
The Town of Newtown
The City of Shelton
The Town of Tolland
The Town of Oxford
The City of New Haven
The City of New London
The City of Waterbury
The Town of Stratford
The Town of Berlin
The Town of Middlebury
The Town of Seymour
The Town of Prospect
The Town of Wolcott
The Town of Bethlehem
The Town of New Milford
The Town of Roxbury
The Town of Coventry
Town of Wallingford
City of Dover, a municipal corporation of the State of Delaware
City of Seaford, a municipal corporation of the State of Delaware
Kent County, a political subdivision of the State of Delaware
County of Hawai'i
County of Lake
Michael Nerheim, Lake County State's Attorney
Mark C. Curran Jr., Lake County Sheriff
Dr. Howard Cooper, Lake County Coroner
The County of Lake in the Name of the People of the State of Illinois
City of Sesser
City of Granite City, Illinois
The City of Burbank
The City of Countryside
The People of the State of Illinois and Boone County, Illinois
The People of the State of Illinois and Bureau County, Illinois
The People of the State of Illinois and Champaign County, Illinois
The People of the State of Illinois and Cook County, Illinois
The People of the State of Illinois, and DuPage County, Illinois
The People of the State of Illinois and Jersey County, Illinois
The People of the State of Illinois and LaSalle County
The People of the State of Illinois and Macon County, Illinois
The People of the State of Illinois and McLean County, Illinois
The People of the State of Illinois, and DeKalb County, Illinois
The People of the State of Illinois, and Henry County, Illinois
The People of the State of Illinois, and Kane County, Illinois
The People of the State of Illinois and Kankakee County, Illinois
The People of the State of Illinois, and Kendall County, Illinois
The People of the State of Illinois, and Macoupin County, Illinois
The People of the State of Illinois, and McHenry County, Illinois
The People of the State of Illinois, and Piatt County, Illinois
The People of the State of Illinois, and Will County, Illinois
The Village of Bedford Park
The Village of Evergreen Park
The Village of Lyons
The Village of Summit
Village of Bridgeview
Village of Hodgkins
City of Rockland, State of Maine
Knox County, State of Maine
     19-08289-rdd     Doc 9    Filed 09/19/19   Entered 09/19/19 11:23:42   Summons   Pg 5
                                                of 16
Anne Arundel County, Maryland
Mayor & City Council of Baltimore
City of Boston
The Boston Public Health Commission
The Boston Housing Authority
City of Cambridge
City of Chicopee
City of Framingham
City of Gloucester
City of Haverhill
City of Salem
City of Worcester
Town of Canton
Town of Lynnfield
Town of Natick
Town of Randolph
Town of Springfield
Town of Wakefield
Jefferson County
Butler County
Cape Girardeau County
Christian County
City of Independence
City of Joplin
Crawford County
Dent County
Dunklin County
Franklin County
Greene County
Iron County
Jasper County
Madison County
Perry County
Ste. Genevieve County
Stone County
Taney County
Texas County
Washington County
City of Henderson
City of Las Vegas
City of North Las Vegas
City of Reno
Clark County
City of Trenton
County of Ocean, NJ
Cumberland County
The City of Albany
City of Ithaca
City of New York
City of Schenectady
City of Yonkers
County of Broome
County of Columbia
County of Dutchess
County of Erie
County of Nassau
County of Niagara
County of Orange
County of Oswego
City of Troy
County of Rensselaer
County of Saratoga
County of Herkimer
County of Schenectady
County of Schoharie
     19-08289-rdd       Doc 9     Filed 09/19/19     Entered 09/19/19 11:23:42         Summons   Pg 6
                                                     of 16
County of Seneca
County of St. Lawrence
County of Suffolk
County of Sullivan
County of Tompkins
County of Westchester
County of Montgomery
The City of Mount Vernon
The County of Cattaraugus
The County of Cayuga
The County of Chautauqua
The County of Chenango
The County of Clinton
The County of Ontario
The County of Cortland
The County of Essex
The County of Franklin
The County of Fulton
The County of Genesee
The County of Greene
The County of Hamilton
City of Plattsburgh
The County of Lewis
The County of Livingston
The County of Madison
The County of Monroe
The County of Otsego
The County of Putnam
The County of Schuyler
The County of Steuben
The County of Tioga
The County of Ulster
The County of Warren
The County of Washington
The County of Wyoming
The Town of Amherst
The Town of Cheektowaga
The Town of Lancaster
The Town of Tonawanda
The County of Fayette, Ohio
The State of Ohio ex rel. Prosecuting Attorney of Fayette County, Jess Weade
The County of Medina, Ohio
The State of Ohio ex rel. Prosecuting Attorney of Medina County, S. Forrest Thompson
Board of County Commissioners of Cleveland County
Board of County Commissioners of Coal County
Board of County Commissioners of Hughes County
Board of County Commissioners of Jackson County
Board of County Commissioners of Kay County
Board of County Commissioners of Love County
Board of County Commissioners of McCurtain County
Board of County Commissioners of Noble County
Board of County Commissioners of Okfuskee County
Board of County Commissioners of Oklahoma County
Board of County Commissioners of Pottawatomie County
Board of County Commissioners of Woodward County
Board of County Commissioners of Major County
Board of County Commissioners of Woods County
Board of County Commissioners of Greer County
Board of County Commissioners of LeFlore County
Board of County Commissioners of Logan County
Board of County Commissioners of Texas County
City of Anadarko
City of Burns Flat
City of Fort Cobb
City of Bethany
     19-08289-rdd      Doc 9     Filed 09/19/19     Entered 09/19/19 11:23:42          Summons   Pg 7
                                                    of 16
Commonwealth of PA, acting by and through Philadelphia District Attorney Lawrence S.
Krasner
Commonwealth of PA, acting by James Martin; People of Lehigh County and Lehigh
County, PA
Adams County
Armstrong County, PA
Beaver County, Pennsylvania
Bucks County
Cambria County, Pennsylvania
City of Lock Haven
City of Philadelphia
City of Pittsburgh
Clearfield County
Clinton County
County of Allegheny
County of Bradford
County of Carbon
County of Clarion
County of Cumberland
County of Erie
County of Fayette
County of Monroe
County of Tioga
County of Washington
County of Westmoreland
County of York
Dauphin County, PA
Delaware County
Franklin County
County of Greene, Pennsylvania
Lackawanna County, Pennsylvania
Lawrence County, Pennsylvania
Mahoning Township
Mercer County
Newtown Township
People of Northampton County and Northampton County, PA
Pike County, Pa.
Schuylkill County, Pennsylvania
The Municipality of Norristown
The Township of West Norriton
Wampum Borough
Warrington Township
City of Charleston
City of North Charleston
County of Abbeville
County of Aiken
County of Allendale
County of Anderson
County of Bamberg
County of Barnwell
County of Beaufort
County of Calhoun
County of Cherokee
County of Chesterfield
County of Clarendon
County of Colleton
County of Dillon
County of Dorchester
County of Edgefield
County of Fairfield
County of Florence
County of Greenwood
County of Hampton
County of Horry
County of Jasper
      19-08289-rdd        Doc 9      Filed 09/19/19       Entered 09/19/19 11:23:42               Summons   Pg 8
                                                          of 16
County of Kershaw
County of Lancaster
County of Laurens
County of Lee
County of Lexington
County of Marion
County of McCormick
County of Oconee
County of Orangeburg
County of Pickens
County of Saluda
County of Sumter
County of Union
County of Williamsburg
County of York
Greenville County
Spartanburg County
Town of Mount Pleasant
Bryant C. Dunaway, in his official capacity as the District Attorney General for the
Thirteenth Judicial District, TN and on behalf of all political subdivisions therein,
Including Clay County, City o
Jenning H. Jones, in his official capacity as the District Attorney General for the Sixteenth
Judicial District, TN and on behalf of all political subdivisions therein, including Cannon
County, Town o
Robert J. Carter, in his official capacity as the District Attorney General for the
Seventeenth Judicial District, TN and on behalf of all political subdivisions therein,
including Bedord County, Town
Brent A. Cooper, in his official capacity as the District Attorney General for the
Twenty−Second Judicial District, TN and on behalf of all political subdivisions therein,
including Giles County, City
Lisa S. Zavogiannis, in her official capacity as the District Attorney General for the
Thirty−First Judicial District, TN and on behalf of all political subdivisions therein,
including Van Buren Count
Baby Doe, by and through his Mother
Jared Effler, in his official capacity as the District Attorney General for the Eighth Judicial
District, TN
Charme Allen, in her official capacity as the District Attorney General for the Sixth
Judicial District
Dave Clark, in his official capacity as the District Attorney General for the Seventh
Judicial District, TN
Russell Johnson, in his official capacity as the District Attorney General for the Ninth
Judicial District, TN
Stephen Crump, in his official capacity as the District Attorney General for the Tenth
Judicial District, TN
Baby Doe #1
Baby Doe #2
Barry Staubus, in his official capacity as the District Attorney General for the Second
Judicial District and on behalf of all political subdivisions therein
Tony Clark, in his official capacity as the District Attorney General for the First Judicial
District and on behalf of all political subdivisions therein
Dan Armstrong, in his official capacity as the District Attorney General for the Third
Judicial District and on behalf of all political subdivisions therein
Baby Doe, by and through his Guardian Ad Litem
Shelby County, by the Shelby Board of Commissioners
City of Houston, Texas
County of Bee
County of Bexar
County of Burleson
County of Burnet
County of Cameron
County of Cass
County of Cooke
County of Coryell
County of Dallas
County of Delta
     19-08289-rdd      Doc 9     Filed 09/19/19   Entered 09/19/19 11:23:42   Summons   Pg 9
                                                  of 16
County of Dimmit
County of Ector
County of El Paso
County of Falls
County of Fannin
County of Freestone
County of Grayson
County of Harrison
County of Hidalgo
County of Hopkins
County of Houston
County of Kendall
County of Kerr
County of Liberty
County of Limestone
County of Marion
County of McMullen
County of Milam
County of Nacogdoches
County of Nueces
Nueces County Hospital District
County of Orange
County of Panola
County of Parker
County of Potter
County of Robertson
County of San Patricio
County of Shelby
County of Travis
County of Trinity
County of Van Zandt
County of Waller
County of Williamson
County of Wood
Johnson County
Cache County, Utah
Rich County, Utah
Davis County
Grand County
Iron County
Millard County
Salt Lake County
San Juan County
Sanpete County
Sevier County
Juab County
Emery County
Wayne County
Piute County
Summit County, Utah
Tooele County, Utah
Uintah County, Utah
Duscesne County, Utah
Daggett County, Utah
Tri−County Health Department
Wasatch County, Utah
Washington County, Utah
Kane County, Utah
Beaver County, Utah
Garfield County, Utah
Weber County, Utah
City of Martinsville, Virginia
Dinwiddie County, Virginia
The County Board of Arlington County, Virginia
Mecklenburg County
     19-08289-rdd       Doc 9     Filed 09/19/19     Entered 09/19/19 11:23:42             Summons   Pg 10
                                                      of 16
Brooke County Commission
Hancock County Commission
Harrison County Commission
Lewis County Commission
Marshall County Commission
Ohio County Commission
Tyler County Commission
Wetzel County Commission
The County Commission of Mason County
The County Commission of Barbour County
Mayor Chris Tatum on behalf of The Village of Barboursville
The County Commission of Taylor County
The County Commission of Webster County
Mayor Don E. McCourt, on behalf of the Town of Addison a/k/a The Town of Webster
Springs
Mayor Peggy Knotts Barney, on behalf of the City of Grafton
Mayor Philip Bowers, on behalf of the City of Philippi
Monongalia County Commission
Marion County Commission
Doddridge County Commission
Randolph County Commission
Upshur County Commission
Roane County Commission
The City of Spencer
Jackson County Commission
The City of Ripley
The Town of Ravenswood
Wood County Commission
The City of Williamstown
Wirt County Commission
The Town of Elizabeth
Pleasants County Commission
City of St. Mary's
Ritchie County Commission
Town of Harrisville
West Volusia Hospital Authority
Thomas Hickey
I−Kare Treatment Center, LLC
Broward County, Florida
Cabell County Commission
City of Huntington, West Virginia
City of Chicago
City of Cleveland
County of Summit, Ohio
Summit County Public Health
The City of Akron
State of Ohio, ex rel. Prosecuting Attorney for Summit County, Sherri Bevan Walsh
The Director of Law for the City of Akron, Eve Belfance
County of Monroe
The County of Cuyahoga, Ohio
State of Ohio, ex rel. Prosecuting Attorney of Cuyahoga County, Michael C. O'Malley
Alexander City, Alabama
City of Oxford, Alabama
Russell County, Alabama
City of Santa Ana
The People of the State of California, by and through Santa Ana City Attorney Sonia R.
Carvalho
City of Fullerton
The People of the State of California by and through Fullerton City Attorney Richard D.
Jones
City of Irvine
The People of the State of California by and through Irvine City Attorney Jeffrey
Melching
City of San Clemente
The People of the State of California by and through San Clemente City Attorney Scott C.
     19-08289-rdd        Doc 9     Filed 09/19/19       Entered 09/19/19 11:23:42             Summons   Pg 11
                                                         of 16
Smith
City of Costa Mesa
The People of the State of California by and through Costa Mesa City Attorney Kimberly
Hall Barlow
City of Westminster
The People of the State of California by and through Westminster City Attorney Richard
D. Jones
County of Alameda
The People of the State of California by and through County Counsel Donna Ziegler
City of Ocala, Florida
County of Kaua'i, a political subdivision of the State of Hawaii, for themselves
individually, and on behalf of all similarly situated persons, and on behalf of the general
public, as a class
Howard County
Charter Township of Harrison
City of Sterling Heights
City of Warren
City of Coon Rapids, Minnesota
St. Francois County
County of Burlington, NJ
Township of Brick
City of Amsterdam
City of Auburn
City of Poughkeepsie
City of Rochester
City of Saratoga Springs
City of Ogdensburg
Board of County Commissioners of Atoka County
Board of County Commissioners of Caddo County
Board of County Commissioners of Cimarron County
Board of County Commissioners of Grady County
Board of County Commissioners of Haskell County
Board of County Commissioners of Jefferson County
Board of County Commissioners of Latimer County
City of Jenks
City of Seminole
City of Shawnee
City of Allentown, Pennsylvania
County of Duval
County of Kleberg
County of Jim Hogg
Ellis County
Rockwall County
Charlotte County
City of Emporia
City of Fredericksburg
City of Portsmouth
City of Radford
City of Waynesboro
Culpeper County
Cumberland County
Greensville County
Loudoun County
Patrick County
Prince George County
Shenandoah County
Wise County Board of Supervisors
The DCH Health Care Authority
The Healthcare Authority for Baptist Health, an affiliate of UAB Health System
Medical West Hospital Authority, an affiliate of UAB Health System
Evergreen Medical Center, LLC
Gilliard Health Services, Inc.
Crestwood Healthcare, L.P.
Triad of Alabama, LLC
QHG of Enterprise, Inc.
     19-08289-rdd       Doc 9     Filed 09/19/19     Entered 09/19/19 11:23:42     Summons   Pg 12
                                                      of 16
Affinity Hospital, LLC
Gadsden Regional Medical Center, LLC
Foley Hospital Corporation
The Health Care Authority of Clarke County, Alabama
BBH PBMC, LLC
BBH, WBMC, LLC
BBH SBMC, LLC
BBH CBMC, LLC
BBH BMC, LLC
Tucson Medical Center
Takoma Regional Hospital, Inc. f/k/a Takoma Hospital, Inc.
Amisub (SFH), Inc.
Baptist Womens Health Center, LLC
Campbell County HMA, LLC
Clarksville Health System, G.P.
Cleveland Tennessee Hospital Company, LLC
Cocke County HMA, LLC
Dickenson Community Hospital
Hawkins County Memorial Hospital
Jefferson County HMA, LLC
Johnston Memorial Hospital, Inc.
Lebanon HMA, Inc.
Lexington Hospital Corporation
Metro Knoxville HMA, LLC
Mountain States Health Alliance f/k/a Johnson City Medical Center Hospital, Inc.
Northeast Tennessee Community Health Centers, Inc.
Norton Community Hospital
Saint Francis Hospital−−Bartlett, Inc. f/k/a Tenet Health System
Shelbyville Hospital Company, LLC f/k/a Shelbyville Hospital Corporation
Smyth County Community Hospital
Tullahoma HMA, LLC f/k/a Tullahoma HMA, Inc.
Wellmont Health System f/k.a Brmc/Hvmc, Inc.
Kingman Hospital, Inc.
Arizona Spine and Joint Hospital LLC
Bullhead City Hospital Corporation
Carondelet St. Joseph's Hospital
Holy Cross Hospital, Inc.
Hospital Development of West Phoenix, Inc.
Northwest Hospital, LLC
Oro Valley Hospital, LLC
Oasis Hospital
Orthopedic and Surgical Specialty Company, LLC
St. Mary's Hospital of Tucson
VHS Acquisition Subsidiary Number 1, Inc.
VHS Arrowhead, Inc.
West Virginia University Hospitals Inc.
Appalachian Regional Healthcare, Inc.
Bluefield Hospital Company, LLC
Charleston Area Medical Center, Inc.
Davis Memorial Hospital
Broaddus Hospital Association
Webster County Memorial Hospital, Inc.
Grafton City Hospital, Inc.
Community Health Association d/b/a Jackson General Hospital
Grant Memorial Hospital
Greenbrier VMC, LLC
Monongalia County General Hospital Company
Preston Memorial Hospital Corporation
Princeton Community Hospital Association, Inc.
Stonewall Jackson Memorial Hospital Company
Oak Hill Hospital Corporation d/b/a Plateau Medical Center
Camden−Clark Memorial Hospital Corporation
The Charles Town General Hospital
City Hospital, Inc.
Potomac Valley Hospital of W. Va., Inc.
     19-08289-rdd       Doc 9     Filed 09/19/19       Entered 09/19/19 11:23:42          Summons   Pg 13
                                                        of 16
Reynolds Memorial Hospital Inc.
St. Joseph's Hospital of Buckhannon, Inc.
Wetzel County Hospital Association
Williamson Memorial Hospital, LLC
Braxton County Memorial Hospital, Inc.
United Hospital Center, Inc.
Bowling Green−Warren Community Hospital Corporation
The Medical Center at Clinton County, Inc.
The Medical Center at Franklin, Inc.
Arh Tug Valley Health Services Inc. f/k/a Highlands Hospital Corporation
Baptist Healthcare System, Inc.
Baptist Health Madisonville, Inc.
Baptist Health Richmond, Inc.
Grayson County Hospital Foundation, Inc.
The Harrison Memorial Hospital, Inc.
Saint Elizabeth Medical Center, Inc.
St. Claire Medical Center, Inc.
Taylor County Hospital District Health Facilities Corporation
West Boca Medical Center, Inc.
Gary Carr
Fredrick Hill
Francisco Perez
AFSCME District Council 33 Health & Welfare Fund
AFSCME District Council 47 Health & Welfare Fund
Bricklayers and Allied Craftworkers Local Union No. 1 of PA/DE Health and Welfare
Fund
Carpenters Health & Welfare of Philadelphia & Vicinity
Southeastern Pennsylvania Transportation Authority
International Brotherhood of Electrical Workers Local 98 Health & Welfare Fund
International Brotherhood of Electrical Workers Local 89 Sound and Communication
Health & Welfare Fund
International Brotherhood of Electrical Workers Local 728 Family Healthcare Plan
International Union of Painters and Allied Trades, District Council No. 21 Welfare Fund
Iron Workers District Council of Philadelphia and Vicinity, Benefit Fund
Philadelphia Federation of Teachers Health and Welfare Fund
The Trustees of the Unite Here Local 634 Health & Welfare Fund
UFCW Local 23 and Employers Health Fund
Western Pennsylvania Electrical Employees Insurance Trust Fund
Dallas County Hospital District d/b/a Parkland Health & Hospital System
Palo Pinto County Hospital District a/k/a Palo Pinto General Hospital
Guadalupe Valley Hospital a/k/a Guadalupe Regional Medical Center
VHS San Antonio Partners, LLC d/b/a Baptist Medical Center, Mission Trail Baptist
Hospital, North Central Baptist Hospital, Northeast Baptist Hospital, and St. Lukes Baptist
Hospital
Nacogdoches Medical Center
Resolute Hospital Company, LLC d/b/a Resolute Health
The Hospitals of Providence East Campus
The Hospitals of Providence Memorial Campus
The Hospitals of Providence Sierra Campus
The Hospitals of Providence Transmountain Campus
VHS Brownsville Hospital Company, LLC d/b/a Valley Baptist Medical Center −
Brownsville
VHS Harlingen Hospital Company, LLC d/b/a Valley Baptist Medical Center
Armc, L.P. d/b/a Abilene Regional Medical Center
College Station Hospital, LP
Granbury Hospital Corporation d/b/a Lake Granbury Medical Center
Navarro Hospital, L.P. d/b/a Navarro Regional Hospital
Brownwood Hospital, L.P. d/b/a Brownwood Regional Medical Center
Victoria of Texas, L.P. d/b/a Detar Hospital Navarro and Detar Hospital North
Laredo Texas Hospital Company, L.P. d/b/a Laredo Medical Center
San Angelo Hospital, L.P. d/b/a San Angelo Community Medical Center
Cedar Park Health System, L.P. d/b/a Cedar Park Regional Medical Center
NHCI of Hillsboro, Inc. d/b/a Hill Regional Hospital
Longview Medical Center, L.P. d/b/a Longview Regional Medical Center
Piney Woods Healthcare System, L.P. d/b/a Woodland Heights Medical Center
     19-08289-rdd      Doc 9     Filed 09/19/19     Entered 09/19/19 11:23:42   Summons   Pg 14
                                                     of 16
Fire and Police Retirement Health Care Fund, San Antonio
Alicia Simonson
Alyssa Lyle
A.M.H.
Amanda Gibson
Amanda Muffley
Amy Shepard
Beverly Riling
Angela Cherry
April Berzinski
Aracya Johnson
Billie Ivie
Bobbie Lou Moore
Brandi Brumbarger
Brittany Flach
Carol Lively
Caroline VonCannon
Chloe Paul
Christina Delancey
Cleveland Bakers and Teamsters Health and Welfare Fund
Pipe Fitters Local Union No. 120 Insurance Fund
Corey Means
Courtney Herring
Darren Flanagan
Elena Flanagan
Deborah Dixon
Deric Rees
Ceonda Rees
Desiree Carlson
Desirae Warren
Elizabeth Kommer
Erin Doyle
Esperenza Ellis
Farrah Williams
Gena Patterson
Gloria Cruz
Heather Goss
Heather Puckett
Jacquelynn Martinez
Jamie Johnson
Jamiee Gilson
Jenni Goldman
Jennifer Artz
Jennifer Thomas
Jenny Scully
Jessica Collier
Jessica Hampel
Jessica Perkins
Jessica Rodriguez
Jessica Taylor
Jodi Shaffer
John Doe
Katherine Whittington
Kayla Shockley
Kiana Hutchins
Kimberly Martin
Kjellsi Meinecke
Krista Gauthier
Angela Sawyers
Jessica Springborn
Lori Taylor
Maria Ortiz
Marijha Hamawi
Meghan Lara
Mechelle Gauthier
     19-08289-rdd       Doc 9      Filed 09/19/19      Entered 09/19/19 11:23:42          Summons        Pg 15
                                                        of 16
Melissa Ambrosio
Musette Chancey
Naomi Wright
Nichole Tindall
Nicole Tuttle
Niola Lechuga
Paula Watson
Penny Martin
Quincy Weatherwax
Rachel Wood
Reannan Howell
Rebecca Goforth
Roxie Whitley
Chris Denson
Diane Denson
James Holland
Teri Holland
Sally Peterson
Samantha DeMaro
Samantha McAnany
Sandra Atkinson
Shannon Hunt
Shelby L. Brant
Shelley Whittaker
Shilo Shewmake
Taylor Brooke Underwood
Tyler M. Roach
Walter Salmons
Virginia Salmons
Waikeisha Richardson
Wendy Stewart
W.E., by and through her guardian and next friend, Pamela Osborne
Pamela Osborne
Amanda Hanlon
Amy Gardner
                                                    Defendant(s)

                    SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                          IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days, to:

Address of Clerk:
                                                        Clerk of the Court
                                                        United States Bankruptcy Court
                                                        Southern District of New York
                                                        300 Quarropas Street
                                                        White Plains, NY 10601
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Name and Address of Plaintiff's Attorney:
                                                            Benjamin S. Kaminetzky
                                                            Davis Polk & Wardwell
                                                            450 Lexington Avenue
                                                            New York, NY 10017
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place:
     19-08289-rdd      Doc 9     Filed 09/19/19   Entered 09/19/19 11:23:42         Summons       Pg 16
                                                   of 16
                                                                  Room: Courtroom 118, White Plains
United States Bankruptcy Court                                    Courthouse, 300 Quarropas Street, White
Southern District of New York                                     Plains, NY 10601
300 Quarropas Street
White Plains, NY 10601                             Date and Time: 11/19/19 at 10:00 AM
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Dated: 9/19/19                                       Vito Genna

                                                     Clerk of the Court

                                                     By: /s/ Ana G. Vargas

                                                     Deputy Clerk
